DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,9-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz et al (EP 2 219 042 A1).
Fritz teaches  a remote power unit(Fig. 1) for providing direct current power HV to a remote power receiver 100 in a direct current power system, wherein the remote power unit comprises: a residual current protection circuit, comprising: a power supply interface 114, configured to receive direct current power from a power supply 106, a direct current interface, configured to connect the remote power unit to the remote power receiver via a positive voltage line V1 and a negative voltage line V2, a first switch 110, configured to open a positive voltage rail between the power supply interface and the direct current interface, a second switch 116, configured to open a negative voltage rail between the power supply interface and the direct current interface, a first current sensor 112, configured to measure a first residual current between the first switch and the direct current interface, while the first switch is closed and the second switch is open (para 0010), a second current sensor 118, configured to measure a second residual current between the second switch and the direct current interface, while the second switch- is closed and the first switch is open, and a controller 108, configured 
Dependent claims 2-5 and 11 are addressed by the one switch closed, one switch open function of the arrangement described in para 0010. 
Independent claims 12 and 16 recite the invention of claim 1 with only minor language and wording differences and those claims are therefore fully addressed by the rejection of claim 1.
With regard to claim 9, switches 110 and 116 are said to be solid state devices (such as transistors) in para 0020. Claim 10 is addressed by the use of resistors 112 and 118, which are shunt resistors that use a voltage across the resistors to measure current.
Claim 14 is addressed by the use of battery energy storage units in drawing box HV.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6-8 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz (EP 2 219 042 A1).
Fritz teaches  a remote power unit(Fig. 1) for providing direct current power HV to a remote power receiver 100 in a direct current power system, wherein the remote power unit comprises: a residual current protection circuit, comprising: a power supply interface 114, configured to receive direct current power from a power supply 106, a direct current interface, configured to connect the remote power unit to the remote power receiver via a positive voltage line V1 and a negative voltage line V2, a first switch 110, configured to open a positive voltage rail between the power supply interface and the direct current interface, a second switch 116, configured to open a negative voltage rail between the power supply interface and the direct current interface, a first current sensor 112, configured to measure a first residual current between the first switch and the direct current interface, while the first switch is closed and the second switch is open (para 0010), a second current sensor 118, configured to measure a second residual current between the second switch and the direct current interface, while the second switch- is closed and the first switch is open, and a controller 108, configured to detect a residual current event, if at least one of the first residual current and the second residual current are above a residual current threshold (also see Abstract).
The device taught by Fritz differs from the claims by not being said to open both switches in response to two detected residual current events and by not being said to function as an insulation monitor circuit.
It would have been obvious to one of ordinary skill to use the teachings of Fritz to meet the claims because insulation failure is well known to produce residual current events (ground faults) and it is also known in the art of ground fault devices to delay protective operation until more than a single event is detected to reduce the possibility of false tripping of the protection circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SWJackson

December 30, 2021

/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836